Title: August 4. 1796 Thursday.
From: Adams, John
To: 


       Of all the Summers of my Life, this has been the freest from Care, Anxiety and Vexation to me. The Sickness of Mrs. A. excepted. My Health has been better, the Season fruitful, my farm was conducted. Alas! what may happen to reverse all this? But it is folly to anticipate evils, and madness to create imaginary ones.
       Went over to Weymouth with Mrs. A., visited Mr. Norton and dined with Dr. Tufts whose salted Beef and shell beans with a Whortleberry Pudden and his Cyder is a Luxurious Treat. Col. Hubbard and his Wife came and I laid a Plan to plough Penns Hill by Abington Ploughmen.
       Bass went to Squantum for the oxen—disappointed. The Wind too high to go over to Long Island. Sullivan threshing. Billings and Bass carting Dirt, making Compost with Lime, brought up a Load of Seaweed.
      